WALDEN, Judge,
concurring in part; dissenting in part:
I concur with the majority opinion as concerns the value of the former wife’s car and its adjustment to conform to the evidence.
I do respectfully dissent as to two matters:
1. In my opinion the trial court erred in awarding the former husband one-half of the mortgage payments which he made from September of 1983 to the date of final judgment, during which period the home was held as a tenancy by the entireties and occupied by the former husband and not the wife, they having separated.
2. Considering the disparity in income and assets, it is my opinion that the trial court erred and abused its discretion in not awarding attorney’s fees and costs to the former wife.